Citation Nr: 0009801	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  92-15 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a jaw condition.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had periods of active service from December 1966 
to December 1969 and from March 1971 to February 1972.  

The veteran's appeal as to the issue listed above arose from 
a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island, in April 
1991 that denied his application to reopen a claim for 
service connection for a jaw condition (prognathic mandible), 
finding that no new and material evidence had been presented.  
Also previously on appeal were issues that related to service 
connection for arthritis of the cervical spine secondary to 
right leg fractures and an increased rating for spastic 
colitis and duodenal ulcer.  Service connection for a jaw 
condition had been denied by a rating decision in April 1972; 
the veteran did not appeal that decision within one year 
after he was notified of that determination.  

In June 1995, the Board issued a decision denying each of the 
veteran's claims.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In September 1996, the parties filed a Joint Motion 
for Remand that was granted by the Court.  The Court vacated 
the portion of the Board's decision that denied the claims 
seeking an increased rating for spastic colitis and service 
connection for a jaw condition, and remanded those issues to 
the Board for additional development of the record and 
adjudication and dismissed the claim for service connection 
for arthritis of the cervical spine, because the veteran did 
not pursue an appeal on that issue.  

In June 1997, the Board Remanded the case to the RO to 
request records referred to in the Joint Motion, to schedule 
the veteran for a VA examination, and again to consider the 
veteran's application to reopen his claim for service 
connection for a jaw condition and his claim for an increased 
rating for spastic colitis with duodenal ulcer.  Pursuant to 
that Remand, the RO obtained some VA treatment records and 
scheduled the veteran for a VA compensation examination, 
which was conducted.  The RO also obtained an expert opinion 
from VA's Acting Assistant Medical Director for Dentistry.  
The veteran wrote that all other treatment records to which 
the Joint Motion and the Board's Remand had referred were 
already in the claims file.  He indicated that his appeal 
should be returned to the Board without further delay.  

Upon return of the claims file to the Board, the Board 
determined that the answers that were provided by the Acting 
Assistant Medical Director for Dentistry to questions posed 
by the RO were not satisfactory for purposes of adjudicating 
the issues in this case.  Therefore, the Board requested an 
opinion from an Independent Medical Expert (IME) pursuant to 
38 C.F.R. § 20.901(d) (1998).  The IME's opinion was received 
in August 1998.  

In November 1998, the Board issued another decision in this 
case that again concluded that new and material evidence had 
not been presented to reopen the veteran's claim for service 
connection for a jaw condition and denied an increased rating 
for the service-connected gastrointestinal disability.  The 
veteran also appealed that decision to the Court.  

In April 1999, the parties filed a Joint Motion for Remand 
and for a Stay of Proceedings; later in April 1999, the Court 
granted the Motion and vacated the Board's November 1998 
decision, again remanding the case to the Board pursuant to 
the Joint Motion.  The April 1999 Joint Motion stated that 
the Board's November 1998 decision failed to address evidence 
favorable to the veteran's claim or to consider certain of 
his arguments.  Further, citing Stegall v. West, 11 Vet. App. 
268 (1998), the second Joint Motion noted that the Board's 
decision had failed to address Verdon v. Brown, 8 Vet. App. 
529 (1996) (regarding determinations concerning aggravation 
of a pre-existing disorder), as directed in the first Joint 
Motion, or specifically to consider whether the wires left in 
the veteran's mouth for over 20 years resulted in aggravation 
of one or more aspects of his disability.  The second Joint 
Motion directed the Board to (1) readjudicate the veteran's 
claim, specifically applying the analysis set forth in 
Verdon, (2) account for the evidence it finds persuasive or 
unpersuasive, (3) analyze the credibility and probative value 
of all material evidence and provide reasons for its 
rejection of any evidence, (4) address the applicability of 
the "benefit of the doubt" principle, 38 U.S.C.A. 
§ 5107(b), and (5) apply all presumptions afforded combat 
veterans pursuant to 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d).  

The Board notes that, in his first appeal to the Court, as 
stated in the first Joint Motion, the veteran indicated that 
the issue relating to service connection for a cervical spine 
disorder was not on appeal.  Therefore, that issue, denied by 
the Board in the June 1995 decision, is final and no longer 
before the Board for appellate consideration.  Further, in 
the April 1999 Joint Motion, the veteran specifically 
withdrew his appeal of the issue concerning an increased 
rating for his service-connected gastrointestinal disability.  
Accordingly, the Board's denial of that issue, too, is final 
and the issue is no longer for appellate consideration.  The 
only issue remaining for the Board's current consideration is 
whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a jaw 
disorder.  

In addition, the September 1996 Joint Motion included the 
following statement, "On remand, the veteran will be free to 
submit additional evidence and argument, including evidence 
to clarify the relationship, if any, between his jaw 
condition and his cervical spine condition."  The issue of 
service connection for a cervical spine disorder as secondary 
to the veteran's jaw condition had not previously been 
adjudicated.  Moreover, the Joint Motion did not direct the 
Board to take any action regarding that issue.  The April 
1999 Joint Motion stated that 

The veteran does not claim that he has 
submitted a Notice of Disagreement with a 
failure to adjudicate any such claim, and 
as such, any claim for entitlement to 
service connection for a cervical spine 
disorder is not now in appellate status.  
Nevertheless In order to avoid further 
confusion, the parties note that that 
aspect of the prior remand was inserted 
to alert the Secretary that the veteran 
wished to pursue a claim for entitlement 
to service connection for a cervical 
spine disorder, which he believed had 
originated in wartime service, but that 
he was unaware of for over twenty years 
as a result of intense pain from his jaw 
condition [reference omitted], i.e., that 
there was a relationship between the jaw 
and the cervical spine.  

Although the Secretary has already 
addressed claims for entitlement to 
service connection for cervical spine 
problems on a secondary basis, the RO has 
never adjudicated a claim for entitlement 
to service connection for a cervical 
spine disorder on a direct basis.  As 
provided by statute and regulation, if 
the Secretary finds that the veteran has 
made a claim for entitlement to service 
connection for a cervical spine disorder 
on a direct basis, appropriate action 
should be taken to permit adjudication of 
that claim.  

Accordingly, the RO's attention is drawn to the statements 
contained in the two Joint Motions.  


FINDINGS OF FACT

1.  Service connection for a jaw condition was denied by a 
rating decision in April 1972.  The veteran did not appeal 
that determination.  

2.  Evidence added to the record since April 1972 concerning 
a jaw condition was not previously of record and is so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.  

3.  The claim for service connection for a jaw condition is 
plausible.  


CONCLUSIONS OF LAW

1.  The April 1972 rating decision, which denied service 
connection for a jaw condition, is final.  38 U.S.C.A. 
§§ 1110, 5107, 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1999).

2.  The evidence received since the April 1972 rating 
decision which denied service connection for a jaw condition 
is new and material, and the veteran's claim for service 
connection for a jaw condition is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 
20.1103 (1999).  

3.  The claim for service connection for a jaw condition is 
well grounded.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

Evidence that was previously of record consisted primarily of 
the service medical records and the report of a VA 
compensation examination in May 1970.  

The service medical records showed that the veteran was 
evaluated for symptoms related to his temporomandibular joint 
(TMJ) and masticatory dysfunction.  He underwent surgery in 
1971 for reduction of a prognathic mandible.  The VA 
examination report did not reflect any complaints relative to 
any jaw problems and it was noted that examination of the 
head, face, and neck was normal.  No diagnosis regarding the 
veteran's jaw was listed.  

An April 1972 rating decision denied service connection for 
prognathic mandible on the basis that the disorder was 
considered a constitutional or developmental abnormality and 
was not aggravated by service.  The veteran was notified of 
that determination and did not file an appeal within one year 
thereafter.  

Evidence added to the record since April 1972 consists of 
additional service medical records regarding the veteran's 
1971 jaw surgery in service; the reports of VA compensation 
examinations in April 1973, June 1978, January 1981, October 
1990, and July 1997; VA treatment records dated from November 
1972 to August 1995; the transcript of a personal hearing 
before a hearing officer at the RO in June 1992; an undated 
decision of a Social Security Administration (SSA) 
Administrative Law Judge granting the veteran entitlement to 
SSA disability benefits; communications from a private 
neurologist in June 1995 and March 1996; communications from 
a private dentist in June 1995 and July 1999; opinions from 
VA's Under Secretary for Health, in January 1998, and an 
Independent Medical Expert (IME), in August 1998; as well as 
communications from the veteran and his representative.  

The records reflect complaints and evaluation and treatment 
for the veteran's jaw complaints, particularly concerning his 
TMJs.  One examiner commented that the relation of his 
symptoms to the in-service surgery was not definite.  Another 
noted that the need for a root canal in one tooth was a 
possible etiology.  Still another examiner stated that the 
1991 removal of the mandibular wires (left at the time of the 
1971 surgery) had resulted in left jaw pain and some atrophy 
of the masticatory muscles on that side.  

A VA dental compensation examiner in July 1997 and the August 
1998 IME opined, essentially, that there was no relationship 
between the veteran's current symptoms and the in-service jaw 
surgery.  

In January 2000, the veteran's attorney submitted a July 1999 
report of a private dentist.  The examiner noted that anatomy 
of the TMJs appeared to be grossly normal, but that there was 
"very slight irregularity and asymmetry of the angles of the 
left and right mandible, which no doubt is due to his 
previous surgery.  The mandible, however, is completely 
healed without any gross deformity or abnormality."   The 
veteran's attorney wrote that the veteran did not waive 
initial RO consideration of that report and requested that 
the case be remanded to the RO for such consideration.  

Analysis 

New and material evidence

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a three-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, involving a 
determination as to whether, based on a review of all of the 
evidence, both old and new, the claim is well grounded.  If 
it is determined that the claim is well grounded, then the 
analysis proceeds to the third step, i.e., evaluating the 
merits of the claim, but only after ensuring that the duty to 
assist the claimant under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Initially, the Board notes that the veteran was notified of 
the April 1972 rating decision that denied service connection 
for a jaw condition and he did not file a notice of 
disagreement with that determination within one year after he 
was notified.  He does not contend otherwise.  Neither is 
there any contention that the April 1972 rating decision was 
clearly and unmistakably erroneous.  Therefore, that decision 
is final and the veteran's claim may be reopened only upon 
the presentation of new and material evidence.  

The basis for the RO's denial of the veteran's claim in April 
1972 was that his jaw disorder is a congenital or 
developmental abnormality and was not aggravated in service.  

Considerable medical and other evidence has been added to the 
record since 1972.  None of that evidence was previously of 
record and much of it pertains to the veteran's claimed jaw 
disorder.  To that extent, the Board finds that much of the 
evidence added to the record since the April 1972 denial is 
"new."  

Importantly, the evidence added to the record since the 1972 
denial includes a substantial amount of service medical 
records, in particular, records of the 1971-1972 
hospitalization during which the veteran underwent the jaw 
surgery and the opinions of private examiners.  The United 
States Court of Appeals for the Federal Circuit, in Hodge v. 
West, 155 F.3d 1356 (1998), indicated that new evidence 
"contribute[s] to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability" may well be considered to be "material."  

Accordingly, because the additional service medical records 
and private dental opinions, as well as the other evidence 
added to the record since 1972, do in fact provide a more 
complete picture of the circumstances surrounding the 
treatment for the jaw condition in service, the Board finds 
that the new evidence bears directly and substantially on the 
specific matter under consideration, is neither cumulative or 
redundant, and, when viewed in conjunction with all the 
evidence of record, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  

Therefore, the veteran's claim is reopened.  

Well groundedness

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), 
the United States Court of Veterans Appeals (Court) held that 
a claim must be accompanied by supportive evidence and that 
such evidence "must justify a belief by a fair and impartial 
individual' that the claim is plausible."  For a claim to be 
well grounded, there generally must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Only the evidence in support of the 
claim is to be considered in making that determination and, 
generally, a presumption of credibility attaches to that 
evidence.  Epps v. Brown, 9 Vet. App. 341, 343-44 (1996), 
aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

The quality and quantity of the evidence required to meet the 
veteran's burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent 

lay testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish the claim as well 
grounded.  However, where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  

Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
However, a claimant would not meet his burden merely by 
presenting lay testimony, including his own, as lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions of 
medical causation or diagnosis cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 610-11 (1992).  

The medical records that have been added to the record 
clearly show significant complaints by the veteran over the 
years of pain and other problems in his jaw.  Further, the 
new evidence also contains medical records that, on their 
face, appear to attribute many of the veteran's symptoms to 
the mandibular wires that were left in place during service.  
In fact, he subsequently had surgery to remove the wires.  
Moreover, the newly received records also provide significant 
information regarding the treatment that the veteran received 
for his jaw during service.  

The evidence added to the record since 1972 clearly provides 
some evidence of the presence of a current disability that is 
related to treatment that the veteran received in service and 
some evidence indicating that the pre-existing disability 
might have been aggravated by the treatment he received for 
the jaw condition during service.  The Board finds, 
therefore, that the veteran's claim is plausible and that the 
criteria for establishing a well grounded claim have been 
met.  



ORDER

New and material evidence having been presented, the claim 
for service connection for a jaw condition is reopened.  

The claim for service connection for a jaw condition is well 
grounded.  


REMAND

In light of the fact that the veteran's claim is reopened, 
the RO must now evaluate the veteran's claim with 
consideration of all of the evidence of record.  In this 
regard, the Board directs the RO's attention, in particular, 
to the specialists' and expert medical opinions that have 
been obtained in conjunction with the veteran's current 
appeal.  Further, inasmuch as the veteran has declined waiver 
of initial RO consideration of the July 1999 private 
dentist's report, the case must be Remanded for that purpose.  
38 C.F.R. § 20.1304(c) (1999).  

In addition, the Board notes the directives of the Court as 
contained in the two Joint Motions.  Specifically, the Court 
directed the Board to consider the applicability of the 
provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), 
as well as the provisions of 38 U.S.C.A. § 5107(b).  In 
addition, the Board was directed to consider the Court's 
holding in Verdon v. Brown, 8 Vet. App. 529, 530 (1996).  
Although the Joint Motions' directions were addressed to the 
Board, the RO should consider the veteran's claim pursuant to 
the Court's directions, as well.  The Board also directs the 
RO's attention to the Court's analysis in Hensley v. Brown, 
5 Vet. App. 155 (1993), concerning claims for service 
connection based on in-service aggravation of a condition 
that pre-existed service.  

Therefore, this case is REMANDED for the following additional 
actions:  

1.  With any needed signed releases from 
the veteran, the RO should request copies 
of up-to-date records of any evaluation 
or treatment, VA or non-VA, that the 
veteran has received for a jaw condition.  
All such 

records that are received should be 
associated with the claims file.  

2.  The RO should conduct a de novo 
review of the veteran's claim for service 
connection for a jaw condition, 
considering all of the evidence of 
record, including the July 1999 private 
dentist's report.  In addition, the RO's 
review of the claim should include the 
directives set forth in the Joint Motions 
(as described above).  If action taken 
remains adverse to the veteran, he and 
his accredited representative should be 
furnished with a supplemental statement 
of the case and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 



